HOWE, Justice
(dissenting).
I dissent. I have no quarrel with the rule cited in the'majority opinion that an irregularity appearing on the face of a jury verdict, is waived unless timely objection is made thereto by counsel at the trial. However, that rule has always been applied by this Court in cases where the irregularity of the verdict was apparent as it was read by the clerk of the court. In both of the cases cited for this rale in the majority opinion, Langton v. International Transport, Inc., 26 Utah 2d 452, 491 P.2d 1211 (1971), and Cohn v. J.C. Penney Company, Inc., Utah, 537 P.2d 306 (1975), the jury assessed special damages but no general damages; the irregularity was thus evident. In the instant case, the irregularity was not patent because the clerk read only the amounts of damages found by the jury but did not read their explanation or comment on the verdict form. It is this explanation or comment which indicates confusion in the mind of the jury. Since it was not read, plaintiff’s counsel had no way of knowing until after the jury had been discharged that the jury was apparently confused in preparing their verdict.
Since there was nothing about the verdict as read which should have alerted counsel that it contained an irregularity, it is unreasonable and unfair to place the responsibility upon the plaintiff’s counsel and hold, as does the majority opinion, that he waived any objection to the form of the verdict. Under our procedure, verdicts when returned are seen only by the clerk and by the judge. Counsel should not be held to. the requirement of requesting to examine the verdict unless there is something about it which arouses suspicion. Had the clerk read the explanation or comment of the *1044jury, it would have been readily apparent to plaintiff’s counsel that the jury had confused special and general damages, and that it was attempting to award the plaintiff as special damages $20 per year for the next 47 years (her life expectancy) although she had not prayed for nor adduced evidence of such damages.
I would grant the plaintiff a new trial.
STEWART, J., concurs in the dissenting opinion of HOWE, J.
MAUGHAN, J., did not participate herein; CROCKETT, Retired Justice, sat.